            Case 5:19-cv-00525 Document 1 Filed 05/16/19 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

Robert L. Beck, DMD, MD,               )
                                       )
                           Plaintiff,  )
                                       )
       - v. -                          }  Case No: 5:19-cv-525
                                       )
Steven J. Austin, D.D.S.;              )
David Tillman, D.D.S.;                 )
Jorge Quirch, D.D.S.;                  )
Bryan Henderson, II, D.D.S.;           )
Kimberly Haynes, D.M.D.;               )
David H. Yu, D.D.S.;                   )
Robert G. McNeill, D.D.S., M.D.;       )
Margo Y. Melchor, MEd., Ed.D.;         )
Lorie Jones, R.D.H.;                   )
Lois M. Palermo, R.D.H, B.S.;          )
       Capacity,                       )
                                       )
                           Defendants. )
______________________________________________________________________________

                     PLAINTIFF’S VERIFIED COMPLAINT
______________________________________________________________________________

                                  A. JURY TRIAL IS DEMANDED

1.     COMES NOW the Plaintiff Dr. Robert Lee Beck, DMD, MD, dental license number

7913 (hereinafter referred to as the “Plaintiff”), by and through his undersigned counsel to

formally file his Complaint against the Defendants in their individual capacity as the Board

members of the Texas State Board of Dental Examiners (hereinafter referred to as the “TSBDE”

its individual members hereinafter collectively referred to as the “Defendants”) and does hereby

formally request a jury trial, in support thereof does show unto the Court the following:

                       B. NATURE OF PLAINTIFF’S COMPLAINT

2.     The Plaintiff’s causes of action before the Court are grounded on the fact that the
             Case 5:19-cv-00525 Document 1 Filed 05/16/19 Page 2 of 15



Defendants, collectively and individually, suspended the Plaintiff’s license number 7913 from

the practice of general dentistry in the State of Texas by denying the Plaintiff’s due process as

guaranteed by the Fifth and Fourteenth Amendments of the U.S. Constitution and violated the

Plaintiff’s rights to due process as provided for at Title 42 U.S.C. §§ 1983, 1985 and 1986. As a

matter of fact and law, the Defendants are not actively supervised by a Texas State employee.

See North Carolina State Board of Dental Examiners v. Federal Trade Commission, 574 U.S.

_____ (2015); and Parker v. Brown, 317 U.S. 141, 352 (1943).

3.      The Plaintiff alleges that he was denied due process when:

        a.      The Defendants, under color of law, intentionally failed to provide the Plaintiff

due process as mandated at Title 42 U.S.C. §§ 1983, 1985 and 1986 when the Defendants

violated the specifically expressed language of their August 15, 1981; November 6, 1987; April

1, 1992; March 9, 2011; August 2, 2013; November 21, 2014; November 18, 2016 “disciplinary”

orders against the Plaintiff.

        b.      The Defendants, under color of law, violated the Plaintiff’s right to due process as

mandated at Title 42 U.S.C. §§ 1983, 1985 and 1986 when the Defendants adopted the State

Office of Administrative Hearings (“SOAH”) proposed decision whereby SOAH’s

Administrative Law Judge (“ALJ”) used the Defendants’ August 15, 1981; November 6, 1987;

April 1, 1992; March 9, 2011; August 2, 2013; November 21, 2014; and November 18, 2016

disciplinary Orders as aggravating factors against the Plaintiff.

        c.      The Defendants, under color of law, violated the Plaintiff’s right to due process as

guaranteed by the Fifth and Fourteenth Amendments of the U.S. Constitution when Defendants

abridged the Plaintiff’s rights in violation Title 42 U.S.C. §§ 1983, 1985 and 1986 at the time the

Defendants adopted SOAH’s proposed decision whereby SOAH’s ALJ used the Defendants’



                                                  2
             Case 5:19-cv-00525 Document 1 Filed 05/16/19 Page 3 of 15



August 15,1981; November 6, 1987; April 1, 1992; March 9, 2011; August 2, 2013; November

21, 2014 and November 18, 2016 disciplinary Orders against the Plaintiff as aggravating factors

to suspend the Plaintiff’s dental license in violation of the specific expressed language of the

disciplinary Orders.

       d.      The Defendants, under color of law, violated the Plaintiff’s right to due process

when the Defendants adopted the SOAH’s proposed decision whereby SOAH’s ALJ used the

Defendants’ August 15, 1981; November 6, 1987; April 1, 1992; March 9, 2011; August 2, 2013;

November 21, 2014; November 18, 2016 disciplinary Orders against the Plaintiff as an

aggravating factor against the Plaintiff. Whereby, the Defendants had in-fact and at law

withdrawn their August 15, 1981; November 6, 1987; and, April 1, 1992 disciplinary orders.

                                           C. JURISDICTION

4.     The Court is vested with in personam jurisdiction over the Plaintiff’s causes of action

due to the fact that at all times and incidents relevant to the Plaintiff’s causes of action he was

and remains a resident of San Antonio, Bexar County, Texas. Moreover, the Plaintiff’s

claims/allegations directly involve a federal question pursuant to Title 28 U.S.C. § 1331 and the

Plaintiff is seeking over $75,000.00 in damages from the Defendants, individually and

collectively. The Plaintiff also alleges that the individual Defendants violated Plaintiff’s right to

due process as provided for at federal statutes Title 42 U.S.C. §§ 1983, 1985 and 1986. At the

time, the individual Defendants made the decision to suspend the Plaintiff from practicing

dentistry for four (4) years, the Defendants violated their own promulgated disciplinary Orders of

August 15, 1981; November 6, 1987; April 1, 1992; March 9, 2011; August 2, 2013; November

21, 2014 and November 18, 2016. See North Carolina State Board of Dental Examiners v.

Federal Trade Commission, 574 U.S. _____ (2015); and Parker v. Brown, 317 U.S. 141, 352


                                                  3
               Case 5:19-cv-00525 Document 1 Filed 05/16/19 Page 4 of 15



(1943).

                                                D. PARTIES

5.        Plaintiff, Dr. Robert L. Beck, was engaged in the practice of general dentistry in the State

of Texas for over 40 years with his principal place of business in San Antonio, Texas.

6.        The Defendants are the individual Board members of the TSBDE: David Tillman,

D.D.S., Presiding Officer; Jorge Quirch, D.D.S., Secretary; Bryan Henderson, II, D.D.S.;

Kimberly Haynes, D.M.D.; David H. Yu, D.D.S.; Robert G. McNeill, D.D.S., M.D.; Margo Y.

Melchor, MEd., Ed.D.; Lorie Jones, R.D.H.; Lois M. Palermo, R.D.H, B.S.; and Steven J.

Austin. The Defendants may be served individually with process at the Central Office of the

TSBDE located at 333 Guadalupe Street, No. 3 Suite 800, Austin, TX 78701 or at their

individual residencies via a local government or private process server. To the best of the

Plaintiff’s knowledge and good faith belief, none of the individual Board members is a State

employee nor are the individual members governed or supervised by a State employee while

serving in the capacity as a Board member.

7.        The Plaintiff can be served with summons and pleadings through the Plaintiff’s

undersigned counsel Lorenzo W. Tijerina located at 1911 Guadalupe, San Antonio, Texas

78207; telephone number (210) 231-0112.

                                              E. VENUE

8.        Venue is proper before the United States District Court for the Western District of Texas,

San Antonio Division due to the fact that the Plaintiff resides in San Antonio, Texas. The

Defendants were in Travis County and acting under color of law when they, individually and

collectively, suspended the Plaintiff from the practice of general dentistry in Texas. At all

relevant times, the Plaintiff engaged in the practice of general dentistry in San Antonio, Texas.



                                                   4
                 Case 5:19-cv-00525 Document 1 Filed 05/16/19 Page 5 of 15



                                   F. OPERATIVE FACTS

9.      The Defendants do not have immunity from personal liability due to the fact that the

TSBDE does not have a Texas State employee directing and/or supervising the Defendants as

Board members. North Carolina State Board of Dental Examiners v. Federal Trade

Commission, 574 U.S. _____ (2015).

10.     The Administrative record establishes that on April 1, 1992, the Board members penned

an Agreement which specifically provided:

        The Order No. 1987-39, executed by the Board on December 11, 1987, including
        the Finding of Fact, Conclusions of Law, and Orders therein contained, is hereby
        withdrawn and suspended by this Agreed Board Order No. 1987-39. As
        Respondent is settling this complaint for the sole purpose of buying peace and
        avoiding further litigation and Respondent in no wise admits any of the
        allegations set forth in said complaint, the Board, its members, employees and
        agents shall make no written or oral comments regarding the Findings of Fact,
        Conclusions of Law, and Orders contained in Board Order No. 1987-39 other than
        that required under Tex. Rev. Civ. Stat. Ann. Art. 6252-17a, the Texas Open
        Records Act.

(Ex. 1, p. 4).

11.     The Defendants’ April 1, 1992 Order also provided that:

        In the event Respondent violates a term or condition of this Order, the Board may
        revoke Respondent’s probation and impose the remaining suspension period,
        provided however, that no conduct or allegation(s) against Respondent which
        predate this Order shall ever be the basis for revoking Respondent’s probation
        and imposing the remaining suspension period or any other action by the
        Board. (Emphasis added).

(Ex. 1, p. 5).

12.     On August 2, 2013, the Defendants penned an Order which specifically held that: The

“Respondent’s past disciplinary history, as described in the Orders dated December 3, 1981;

December 11, 1987; April 16, 2004; and April 15, 2011 is incorporated by reference as part this

Order.” Effectively, violating its prior disciplinary orders of August 15, 1981; November 6,



                                                5
             Case 5:19-cv-00525 Document 1 Filed 05/16/19 Page 6 of 15



1987; April 1, 1992; March 9, 2011. (Ex. 2, p. 1).

13.     On December 18, 2017 the ALJ for SOAH issued her proposed Order for Defendants to

adopt in reference to the Plaintiff. The Defendants adopted SOAH’s December 18, 2017 Order

on February 23, 2018. Within SOAH’s December 18, 2017 Order, the ALJ utilized the

Plaintiff’s former disciplinary history that the Defendants had agreed not to ever utilize:

        A 1981 Board Order reprimanding Dr. Beck for not providing complete
        information to a patient as to possible treatment alternatives and not providing
        adequate follow-up care following the extraction of two teeth in the same patient.

        A 1987 Board Order revoking Dr. Beck’s license based on findings that an
        inventory had revealed that he had a shortage of 27 Valium tablets; he had
        prescribed to himself 2,500 Empirin No. Three tablets (a controlled substance);
        an inventory had revealed that he had a shortage of 63 Seconal tablets (a
        controlled substance); and he held a fellow dentist at gunpoint and threatened
        another dentist.

        A 1992 Agreed Board Order that bears the same case number (1987-39) as does
        the 1987 Board Order. Following the issuance of the 1987 Board Order, Dr. Beck
        appealed, and the 1992 Agreed Board Order was the result of the settlement of the
        litigation. The 1992 Agreed Board Order, by its terms superseded the 1987 Board
        Order, and the 1987 Board Order was withdrawn. In the 1992 Agreed Order, Dr.
        Beck explicitly did not admit to any of the allegations in the complaint that gave
        rise to the case. The 1992 Agreed Order imposed a three-year suspension of Dr.
        Beck’s license, with all but the first 90 days probated. Dr. Beck was also to
        undertake continuing education, perform community service, write apologies to
        the two dentist Dr. Beck had allegedly threatened, and enroll in a peer assistance
        program.

(Ex. 3, pp. 23 - 24).

14.     Whereby, the Plaintiff alleges that the Defendants again violated the Plaintiff’s right to

due process by intentionally violating the specifically expressed language of the Defendants’

prior disciplinary orders of August 15, 1981; November 6, 1987; April 1, 1992; March 9, 2011;

August 2, 2013; November 21, 2014; and November 18, 2016.

15.     The fact that the majority of the Defendants are practicing dentist in Texas presents a

conflict of interest against the Plaintiff. See North Carolina State Board of Dental Examiners v.


                                                  6
                 Case 5:19-cv-00525 Document 1 Filed 05/16/19 Page 7 of 15



Federal Trade Commission, 574 U.S. _____ (2015); and Parker v. Brown, 317 U.S. 141, 352

(1943).

                                         G. ALLEGATIONS

                                              Count One

16.       The Plaintiff alleges that on February 26, 2018, the Defendants, individually
          and collective, intentional failed to comply with their own promulgated rules,
          agreements, and/or orders in violation of the Plaintiff’s right to due process
          to the detriment of the Plaintiff’s civil right to engage in the profession of
          dentistry in the State of Texas.

          The Plaintiff alleges that the Defendants, individually and collective, intentionally

violated the Plaintiff’s right to due process at the Defendants’ disciplinary orders dated August

15, 1981; November 6, 1987; April 1, 1992; March 9, 2011; August 2, 2013; November 21,

2014; and November 18, 2016.

17.       The Administrative record further establishes that on April 1, 1992, the Defendants

penned an Agreement which specifically provided:

          The Order No. 1987-39, executed by the Board on December 11, 1987, including
          the Finding of Fact, Conclusions of Law, and Orders therein contained, is hereby
          withdrawn and suspended by this Agreed Board Order No. 1987-39. As
          Respondent is settling this complaint for the sole purpose of buying peace and
          avoiding further litigation and Respondent in no wise admits any of the
          allegations set forth in said complaint, the Board, its members, employees and
          agents shall make no written or oral comments regarding the Findings of Fact,
          Conclusions of Law, and Orders contained in Board Order No. 1987-39 other than
          that required under Tex. Rev. Civ. Stat. Ann. Art. 6252-17a, the Texas Open
          Records Act.

(Ex. 1, p. 4).

18.       The Defendants’ April 1, 1992 Order also provided that:

          In the event Respondent violates a term or condition of this Order, the Board may
          revoke Respondent’s probation and impose the remaining suspension period,
          provided however, that no conduct or allegation(s) against Respondent which
          predate this Order shall ever be the basis for revoking Respondent’s probation
          and imposing the remaining suspension period or any other action by the


                                                    7
                 Case 5:19-cv-00525 Document 1 Filed 05/16/19 Page 8 of 15



        Board. (Emphasis added).

(Ex. 1, p. 5).

19.     The administrative record further confirms that at the Defendants’ March 9, 2011

Disciplinary Order at p. 1, ¶ No. 2, Findings of Fact, the Defendants state that; “Respondent’s

past Disciplinary history, as described in the Orders dated October 8-9, 1981, November 6, 1987,

April 1, 1992, and April 16, 2004, is attached and incorporated by reference as part of this

Order.” At the Defendant’s August 2, 2013 Disciplinary Order at p. 1, ¶ 2, Findings of Fact

Section, the Defendants state that; “Respondent’s past disciplinary history, as described in the

Orders dated December 3, 1981, December 11, 1987, and April 16, 2004, and April 15, 2011 is

attached and incorporated by reference as part of this Order.” At the Defendants’ November 21,

2014, Disciplinary Order, p. 1, ¶ 2, Findings of Fact Section, the Defendants state that;

“Respondent’s past disciplinary history, as described in the Orders dated December 3, 1981,

December 11, 1987, April 16, 2004, April 15, 2011 and August 2, 2013 is incorporated by

reference as part of this Order.” At the November 18, 2016 Notice of Hearing, the Defendants

specifically state that: “NOTICE IS GIVEN that Board staff will present evidence of

Respondent’s past disciplinary history and probated suspension status an [sic] aggravating factor

justifying discipline, as permitted by 22 Tex. Admin. Code § 107.203(9).” At the Defendants’

February 26, 2018, pp. 22-24 ¶ 12, Aggravating Factor Section, cites that the Previous

Disciplinary Action by the Board, the Defendants state that: “Dr. Beck has been the subject of

the following Board orders:

        A 1981 Board Order reprimanding Dr. Beck for not providing complete
        information to a patient as to possible treatment alternatives and not providing
        adequate follow-up care following the extraction of two teeth in the same patient.

        A 1987 Board Order revoking Dr. Beck’s license based on findings that an
        inventory had revealed that he had a shortage of 27 Valium tablets; he had


                                                 8
             Case 5:19-cv-00525 Document 1 Filed 05/16/19 Page 9 of 15



        prescribed to himself 2,500 Empirin No. Three tablets (a controlled substance);
        an inventory had revealed that he had a shortage of 63 Seconal tablets (a
        controlled substance); and he held a fellow dentist at gunpoint and threatened
        another dentist.

        A 1992 Agreed Board Order that bears the same case number (1987-39) as does
        the 1987 Board Order. Following the issuance of the 1987 Board Order, Dr. Beck
        appealed, and the 1992 Agreed Board Order was the result of the settlement of the
        litigation. The 1992 Agreed Board Order, by its terms superseded the 1987 Board
        Order, and the 1987 Board Order was withdrawn. In the 1992 Agreed Order, Dr.
        Beck explicitly did not admit to any of the allegations in the complaint that gave
        rise to the case. The 1992 Agreed Order imposed a three-year suspension of Dr.
        Beck’s license, with all but the first 90 days probated. Dr. Beck was also to
        undertake continuing education, perform community service, write apologies to
        the two dentist Dr. Beck had allegedly threatened, and enroll in a peer assistance
        program.

(Ex. 3, pp. 23 - 24).

20.     Plaintiff avers that the Defendants’ continue denying him due process by citing and

referring to the August 15, 1981; December 11, 1987, April 1, 1992 disciplinary orders;

notwithstanding, the Defendants’ specifically express language citing “that no conduct or

allegation(s) against Respondent which predate this Order shall ever be the basis for revoking

Respondent’s probation and imposing the remaining suspension period or any other action by the

Board.” (Ex. 1, p. 5).

                                            Count Two

21.     The Plaintiff alleges that on February 26, 2018, the Defendants under color of
        law, individually and collectively, violated the Plaintiff’s right to due process as
        guaranteed by the 5th Amendment of the U.S. Constitution.

        The Fifth Amendment of the U.S. Constitution guarantees that no person shall “...be

deprived of life, liberty, or property, without due process of law.” As previously cited, the facts

establish that the Defendants denied the Plaintiff due process when the Defendants failed to

comply with the specifically expressed language of their own disciplinary orders. It is an

elemental principle of administrative law that agencies are bound to follow their own regulations,


                                                 9
            Case 5:19-cv-00525 Document 1 Filed 05/16/19 Page 10 of 15



procedures and practices. The Supreme Court has long recognized that regulatory agencies are

obliged to abide by the regulations, procedures and practices they promulgate. Vitarelli v.

Seaton, 359 U.S. 535, 545 (1959); Service v. Dulles, 354 U.S. 363, 372 (1957); Accardi v.

Shaughnessy, 347 U.S. 260, 267 (1954). An agency’s failure to follow its own regulations and

procedures “tends to cause unjust discrimination and deny adequate notice” and consequently

may result in a violation of an individual's constitutional right to due process. Where a

prescribed procedure is intended to protect the interests of a party before the agency, “even

though generous beyond the requirements that bind such agency, that procedure must be

scrupulously observed.” Vitarelli, 359 U.S. at 547 (Frankfurter, J., concurring); (observing

that an agency violations of regulations and procedures promulgated to provide parties with

procedural safeguards generally have been invalidated by courts).

22.    The Defendants violated the Plaintiff’s right to due process when each member,

collectively and individually, violated the specifically expressed language of their December 3,

1981, December 11, 1987, April 1, 1992, April 16, 2004, April 15, 2011, August 2, 2013,

November 21, 2014 and November 18, 2014 when the Defendants utilized said orders against the

Plaintiff in violation of the specifically expressed language of said orders. See Vitarelli v.

Seaton, 359 U.S. 535, 545 (1959); Service v. Dulles, 354 U.S. 363, 372 (1957); Accardi v.

Shaughnessy, 347 U.S. 260, 267 (1954).

                                            Count Three

23.    The Plaintiff alleges that on February 26, 2018, the Defendants under color of
       law, individually and collectively, violated the Plaintiff’s right to due process as
       guaranteed by the Fourteenth Amendment of the U.S. Constitution.

       The Fourteenth Amendment to the U.S. Constitution specifically provides that: “No State

shall make or enforce any law which shall abridge the privileges or immunities of citizens of the



                                                 10
            Case 5:19-cv-00525 Document 1 Filed 05/16/19 Page 11 of 15



United States; nor shall any State deprive any person of life, liberty, or property, without due

process of law; nor deny to any person within its jurisdiction the equal protection of the laws.”

The Plaintiff alleges that the facts support that the Defendants failed to comply with their Orders

of December 3, 1981, December 11, 1987, April 1, 1992, April 16, 2004, April 15, 2011, August

2, 2013, November 21, 2014 and November 18, 2016 by utilizing the orders against the Plaintiff

and denying him due process by summarily suspending his dental license for five years in

violation of the Board’s previously cited disciplinary orders.

                                             Count Four

24.    The Plaintiff alleges that on February 26, 2018, the Defendants under color of
       law, individually and collectively, violated the Plaintiff’s rights as provided for
       at 42 USC § 1983.

       42 USC § 1983 provides that:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an
       action at law, suit in equity, or other proper proceeding for redress, except that in
       any action brought against a judicial officer for an act or omission taken in such
       officer’s judicial capacity, injunctive relief shall not be granted unless a
       declaratory decree was violated or declaratory relief was unavailable....

       As previously cited, the Plaintiff alleges that the Defendants individually and

collectively, intentionally violated the specifically expressed language of their disciplinary orders

December 3, 1981, December 11, 1987, April 1, 1992, April 16, 2004, April 15, 2011, August 2,

2013, November 21, 2014 and November 18, 2014 when they used said orders to suspend the

Plaintiff’s license to practice general dentistry in Texas.

                                             Count Five




                                                  11
            Case 5:19-cv-00525 Document 1 Filed 05/16/19 Page 12 of 15



25.    The Plaintiff alleges that on February 26, 2018, the Defendants under color of
       law, individually and collectively, violated the Plaintiff’s right to due process as
       provided for at 42 USC § 1985.

       42 USC § 1985 specifically provides that:

       ...[I]f one or more persons engaged therein do, or cause to be done, any act in
       furtherance of the object of such conspiracy, whereby another is injured in his
       person or property, or deprived of having and exercising any right or privilege of
       a citizen of the United States, the party so injured or deprived may have an action
       for the recovery of damages occasioned by such injury or deprivation, against any
       one or more of the conspirators.

       The administrative record supports that the Defendants collectively and individually were

well aware as to what they were doing when they agreed to summarily suspend the Plaintiff from

practicing generally dentistry in the State of Texas. The record confirms that the Defendants

violated the specifically expressed language of the Board’s prior disciplinary order of December

3, 1981, December 11, 1987, April 1, 1992, April 16, 2004, April 15, 2011, August 2, 2013,

November 21, 2014 and November 18, 2016.

                                            Count Six

26.    The Plaintiff alleges that on February 26, 2018, the Defendants under color of
       law, individually and collectively, violated the Plaintiff’s right to due process as
       provided for at 42 USC § 1986.

       42 USC § 1986 specifically provides that:

       Every person who, having knowledge that any of the wrongs conspired to be
       done, and mentioned in section 1985 of this title, are about to be committed, and
       having power to prevent or aid in preventing the commission of the same,
       neglects or refuses so to do, if such wrongful act be committed, shall be liable to
       the party injured, or his legal representatives, for all damages caused by such
       wrongful act, which such person by reasonable diligence could have prevented;
       and such damages may be recovered in an action on the case; and any number of
       persons guilty of such wrongful neglect or refusal may be joined as defendants in
       the action....

27.    Within the administrative record, the facts and law support that the Defendants conspired

to injure the Plaintiff by summarily denying him his rights and privileges to practice general


                                                12
             Case 5:19-cv-00525 Document 1 Filed 05/16/19 Page 13 of 15



dentistry in the State of Texas when the Defendants violated the specifically expressed language

within its discipline orders dated: December 3, 1981, December 11, 1987, April 1, 1992, April

16, 2004, April 15, 2011, August 2, 2013, November 21, 2014 and November 18, 2016.

28.     Accordingly, pursuant to Title 42 U.S.C. § 1986, the Plaintiff’s spouse has the right to

seek damages, collectively or individually, from each Defendant who violated the specifically

expressed language of the discipline orders issued against the Plaintiff and voted to suspend the

Plaintiff from the practice of general dentistry in the State of Texas grounded on the Defendants’

violation of their own disciplinary orders against the Plaintiff.

                                       H. DAMAGES

29.     The Plaintiff seeks compensatory, punitive, presumed and nominal damages for

Defendants’ violations of Plaintiff’s and right to due process pursuant to the Fifth and Fourteenth

Amendments; and for the injuries to Plaintiff’s business reputation; and loss of revenue.

                                       Declaratory Relief

30.     Plaintiff requests all appropriate declaratory relief to which it is entitled.

                                       Injunctive Relief

31.     Plaintiff requests the Court grant appropriate relief permanently enjoining the Defendants

from continuing to violate its own promulgated disciplinary order in violation of the Plaintiff’s

right to due process. The Plaintiff further seeks permanent injunctive relief requiring the

Defendants to provide written notice to the Plaintiff that the Defendants will cease and desist

from the use of the discipline orders the Defendants have agreed to not to continue to use against

the Plaintiff.

32.     Allow the Plaintiff to continue his general dental practice in the State of Texas.

                                      Attorneys’ Fees and Costs



                                                   13
Case 5:19-cv-00525 Document 1 Filed 05/16/19 Page 14 of 15
Case 5:19-cv-00525 Document 1 Filed 05/16/19 Page 15 of 15



                                 Facsimile No. (210) 212-7215
                                 Email Address: tasesq@msn.com




                            15
